Case 1:20-cv-00311-JB-JHR Document 50 Filed 08/25/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT GF NEW MEXICO

JIMMY LUCERO,

Plaintiff,
v. Case 1:20-cv-003 1 1-JB-JHR
JEMEZ MOUNTAINS ELECTRIC COOPERATIVE INC.,
BOARD OF DIRECTORS FOR JEMEZ MOUNTAINS ELECTRIC
COOPERATIVE INC.,, in their official and personal capacity,
DONNA MARTINEZ, in her official and personal capacity,
DWIGHT HERRERA, in his official and personal capacity,
ALFONSO MARTINEZ, IR., in his official and personal capacity,
RANDY VIGIL, in his official and personal capacity, and
CARLOS SALAZAR, in his official and personal capacity,

Defendants,

STIPULATED PROTECTIVE ORDER

Pursuant to Fed. R. Civ. P. 26, an order requiring confidential treatment for certain
documents and information that may be disclosed during the course of discovery and in the
proceedings herein is appropriate.

THEREFORE, IT IS HEREBY ORDERED that:

L, All documents that are produced or made available for inspection and copying by
either party to the other and are designated by the producing party as confidential, and the
information contained therein, as well as all discovery responses, deposition transcripts, or other
items of discovery herein that are designated by the producing party as confidential, and the
information contained therein, shall be treated by the party to whom disclosed as confidential.

2, The party designating any document or other item of discovery as confidential
shall do so by stamping or labeling the item “CONFIDENTIAL” or otherwise notifying the other

party of that designation in writing. Any inadvertent failure at any point in the litigation to

 
Case 1:20-cv-00311-JB-JHR Document 50 Filed 08/25/20 Page 2 of 4

designate a document as “CONFIDENTIAL” will not constitute a waiver of the right to do so
subsequently.

3. For purposes of this Order, confidential treatment shall mean that the party to
whom disclosure is made shall use the document or information disclosed only for the purposes
of this litigation and not for any other purpose, and shall not communicate such document or
information in any way to any person except as expressly provided in paragraph 4, below.

4, Only the foregoing persons may have access to documents and information that
have been designated as confidential in this litigation:

(a) Counsel for the parties, and members and/or employees of their firms who
are performing legal services in connection with this litigation;

(b) Plaintiff and client representatives of Defendant to this litigation;

(c) The author, recipient or copyee of any document designated as
“Confidential”;

(d) Court personnel, jurors, and stenographic or videographic reporters
engaging in proceedings incident to this action, including depositions and trial;

(ec) Any mediator retained by the parties or appointed by the Court;

(f) Identified experts; and

(g) Any other person agreed to by the parties prior to communication of

confidential information.

5, Ifa party designates a deposition or portion thereof as “Confidentiai,” the parties

shall (a) exclude from attendance at the taking of the deposition (or from the applicable portion

of the deposition) persons not permitted to receive confidential information, and (b) provide to

 

 
Case 1:20-cv-00311-JB-JHR Document 50 Filed 08/25/20 Page 3 of 4

the reporter engaged to transcribe the deposition a copy of this Order and obtain his or her
written agreement to be bound thereby.

6. The restrictions on communication and disclosure set forth above shall not apply
to documents or information that are matters of public knowledge, to documents or information
that become public knowledge as a result of disclosure (other than a disclosure in violation of
this Order), or to documents or information possessed or acquired by discovery independent of
documents or information designated as confidential information,

7. The failure of any party to challenge the designation of information as
“Confidential” at the time of its disclosure or thereafter shal! not be deemed a waiver of its right
to challenge the propriety of such designation at any time.

8. Either party may seek to eliminate the confidentiality of any document or
information by providing reasonable notice to the other party. In the event the parties cannot
agree regarding that request, either party may move the Court, for good cause shown, to permit
broader disclosure of or to eliminate the confidentiality of any particular document or
information designated confidential by the other party. The party asserting confidentiality shall
bear the burden of proving that the document of information is confidential. If a party is
successful in obtaining an Order from the Court to eliminate the confidentiality or broaden
disclosure of any particular document or information designated confidential after an
unsuccessful attempt to resolve the matter informally, the successful party may seek recovery of
its reasonable attorney’s fees incurred in seeking the Court’s Order.

9. After the termination of this litigation, this Order shall remain in effect until all

confidential information is destroyed or returned to the producing party.

 
Case 1:20-cv-00311-JB-JHR Document 50 Filed 08/25/20 Page 4 of 4

    
 
 

O),

ED STATES DISERIST JUDGE
AGREED:

SALCEDO LAW PC

és/ Betsy Salcedo

Betsy Salcedo
Attomey for Plaintiff
P.O. Box 53324
Albuquerque, NM 87153
(505) 610-6904

and
LAW OFFICE OF JONLYN M. MARTINEZ, LLC
Filed electronically

By:_/s/ Jonivn M. Martinez
JONLYN M. MARTINEZ
Attorneys for Defendants Salazar and Martinez
P.O. Box 1805
Albuquerque, NM 87103-1805
(505) 247-9488

and

WIGGINS, WILLIAMS & WIGGINS
A Professional Corporation

By____4s/ Lorna M. Wiggins
Lorna M. Wiggins
Attorneys for Defendants JMEC, Herrera, Vigil
and Montoya-Trujillo
1803 Rio Grande Blvd., N.W. (87104)
P.O. Box 1308
Albuquerque, New Mexico 87103-1308
(505) 764-8400

GALMW\CLIENT\2786-Jemnez Mountains Electric Co-op\003-Lucero, Jimmy\Pleadings - Fed Ct drafts\Protective Order.doc

 
